Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the inclusion in this Registration Statement ofSG Blocks, Inc. on Post-Effective Amendment No. 1 to Form S-1of our report dated March 30, 2012 (except for Note 2, as to which the date is April 18, 2012), with respect to our audits of the consolidated financial statements ofSG Blocks, Inc. as of December 31, 2011 and 2010 and for the years then ended, which report appears in the Prospectus, which is part of this Registration Statement.We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum llp Marcum llp New York, New York April 18, 2012
